Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 1/5/2022.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 1/5/2022 has been placed in the application file and the information referred to therein has been considered.

Drawings
	The drawings received 1/5/2022 are acceptable for examination purposes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Wang (CN 108011084).  Wang discloses a silicon/carbon composite material made by a molten salt method, but does not disclose nor suggest:
 “A highly dispersed silicon-carbon solid sol, wherein the silicon is a dispersed substance, the carbon is a dispersion medium, and the silicon is covered by a continuous carbon layer or buried in a continuous carbon phase; a size of the silicon is less than 80 nm at least in one of dimensions, and a mass percentage of the silicon in the highly dispersed silicon-carbon solid sol is 5% to 90%, as recited in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699. The examiner can normally be reached M-F until 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CYNTHIA K WALLS/Primary Examiner, Art Unit 1724